 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11
     Roman Purl,                    )                 SACV 17-01141 JVS (DFMx)
12                                  )
                                    )                 ORDER OF DISMISSAL UPON
13               Plaintiff,         )
                                    )                 SETTLEMENT OF CASE
14         v.                       )
                                    )
15   J.C. Penney Corporation, Inc., )
                                    )
16               Defendant(s).      )
                                    )
17                                  )
     ______________________________ )
18
19
           The Court having been advised by the counsel for the parties that the above-
20
     entitled action has been settled,
21
           IT IS ORDERED that this action be and is hereby dismissed in its entirety
22
     without prejudice to the right, upon good cause being shown within 75 days, to reopen
23
     the action if settlement is not consummated.
24
25
     DATED: October 11, 2018                        ___________________________
26
                                                       James V. Selna
27
                                                    United States District Judge
28
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
